UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1330




In re:   HENRY CLAY BOYNES,



                Petitioner.




                On Petition for a Writ of Mandamus
                          (5:10-cv-00939)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Clay Boynes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry Clay Boynes petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2006) petition for a writ of habeas corpus.                He

seeks an order from this court directing the district court to

act.   Although we find that mandamus relief is not warranted

because   the   delay   is   not   unreasonable,   we   deny   the   mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not act expeditiously.                We

grant leave to proceed in forma pauperis.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                           PETITION DENIED




                                      2